Citation Nr: 1113465	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  02-02 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's brother




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.  He died in October 2000.  The appellant is the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a June 2004, the Board denied this appeal.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and in December 2005 the Veterans Court granted a joint motion of the appellant and the Secretary of Veterans' Affairs (the Parties), vacated the June 2004 decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

In September 2007, the appellant and the Veteran's brother testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The Board remanded this matter to the RO via the Appeals Management Center in November 2007 and again in May 2010, for additional development.  The matter has been returned to the Board for appellate consideration and there has been compliance with the instructions in the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran died in October 2000 as a result adenocarcinoma of the pancreas due to or the consequence of pleural effusion.  

2.  The Veteran's death was not caused by a disability that resulted from a disease contracted or injury incurred in service.  

3.  VA treatment did not cause additional disability or the death of the Veteran.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1151, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312, 3.361 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

The Veteran died in October 2000 from pancreatic cancer due to or the consequence of pleural effusion.  Several theories as to the cause of his death have been presented by the appellant and her representative.  These include that his pancreatic cancer was caused by exposure to Agent Orange during his service in Vietnam, that retained shrapnel from service in Vietnam made an MRI scan impossible and, thus, significantly delayed diagnosis of his pancreatic cancer, that a VA medical facility was at fault in its treatment of the Veteran, and that his service-connected disabilities weakened his system and made him more susceptible to pancreatic cancer.  

Dependency and indemnity compensation (DIC) is payable to a surviving spouse of a veteran who died from a service-connected disability.  38 U.S.C.A. § 1310.  A disability which caused the veteran's death is service connected if it resulted from injury or disease incurred or aggravated in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service- connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

From the plain language of the statute, it is clear that to establish entitlement to  § 1151 benefits, all three of the following factors must be shown: (1) Disability/additional disability, (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish causation. 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, the veteran must show that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id.  

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Service-connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3); § 3.309(a).  

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (including that found in "Agent Orange"), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010). 

In the instant case, service treatment records document that the Veteran received multiple shrapnel wounds while serving in the Republic of Vietnam in April 1968.  He is presumed to have been exposed to an herbicide agent during that service and his highly honorable service is not in question.   

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and, soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R.  § 3.309(e) (2010).  Effective August 31, 2010, ischemic heart disease and Parkinson's disease were added to the list and 'chronic lymphocytic leukemia' was replaced with all chronic B-cell leukemias.  75 Fed. Reg. 53020, 53216 (August 31, 2010).  

The term "soft-tissue sarcoma" includes the following: Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; Malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (2010).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness")  

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4. This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.  

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau to explain its holding.  Id.  Taking that decision together with the explanation in Layno, leads the Board to the conclusion that the complexity of the particular question and the extent to which personal observation can provide the basis for the opinion are factors that must be considered in determining whether the opinion is competent evidence.  

Guiding factors in evaluating the probity of opinion of a medical expert are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical expert applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.

Of record is a Certificate of Death documenting that the Veteran died in October 2000 and that the immediate cause of death was pancreatic cancer of three months duration; pleural effusion of two months duration is listed as a condition which gave rise to the immediate cause of death.  

During the Veteran's lifetime, service connection had been established for the following disabilities, each rated as 10 percent disabling:  Left orchiectomy, shell fragment wound of the right leg with chip fracture of the tibia, and tender scar from a shell fragment wound of the right thigh; and for the following disabilities, each rated as noncompensable:  Residuals of a shell fragment wound of the orbital cavities of the eye; scars from shell fragment wound of the right gluteal area, scar form shell fragment wound of the right lateral hip, residuals from shell fragment wound of the face, scars from shell fragment wound of the anterior chest, and scars from shell fragment wound of the right lower quadrant of the abdomen.  Those ratings had been in place since 1968.  

From July 1999 until his death, service connection had been established for post traumatic stress disorder, rated at 10 percent disabling, and the rating for left orchiectomy with residuals of shell fragment wound was 30 percent.  

Service treatment records are absent for any mention of pancreatic cancer or pleural effusion.  The appellant does not contend that the Veteran had either condition during service.  These records provide no basis for granting the appeal and only provide evidence against this claim.  

In a history and physical report from June 30, 2000, "G.G.", M.D., noted that the Veteran had a history going back to November 1999 and was starting to have discomfort in the right upper quadrant that was mild and that the Veteran had not paid much attention to it.  In April it became worse and Dr. G.G. initially ordered an ultrasound of the gallbladder, which was normal.  He continued work up with an esophagogastroduodenoscopy (EGD) which was unremarkable, the pain continued and a CT scan showed a benign looking spot on the liver and two similar benign areas in the lung.  Dr. G.G. suggested a second opinion and the Veteran went to the Iowa City VA Hospital and Dr. G.G. was of the understanding that an exploratory laparotomy was planned with intention of removing the gallbladder and doing a liver biopsy.  

Dr. G.G. stated that a percutaneous liver biopsy was not possible because of the location of the nodes and that an MRI was not suitable because of retained shrapnel from war injuries.  Dr. G.G. stated that, on the previous night, the Veteran had reported to the emergency room and that morning Dr. G.G. ordered a hepatobiliary imino-diacetic acid (HIDA) scan to rule out microlithiasis.  

Dr. G.G. stated that the Veteran's past medical history was rather unremarkable, the Veteran had a history of a back strain many years earlier and an episode of prostatitis 7 or 8 years earlier.  

Impressions from this summary were microlithiasis, and if not microlithiasis, then biliary dyskinesia with hypertonic sphincter of Oddi.  Another possibility was ampuilla of Vater malignancy and ultimately more remote a small bowel tumor.  

Treatment records from Community Hospital, signed on July 2, 2000 document an admission on June 30, 2000 for right upper quadrant pain.  These records explain that initial diagnostic tests were unremarkable, a CT scan of the abdomen in May 2000 showed lesions in the dome of the liver and the pancreas had a section that the radiologist indicated should be investigated.  At that point, an MRI was ordered but was cancelled due to the presence of retained shrapnel.  A consultation sheet signed on July 5, 2000 document that the Veteran was admitted on July 3, 2000 due to weight loss, abdominal pain, and early satiety.  On July 8, 2000 an impression of pancreatic cancer was rendered.  An admission summary signed by Dr. G.G. in September 2000 shows that the Veteran was admitted for bilateral pleural effusion with secondary diagnoses of pneumothorax and pancreatic cancer with metastasis to the liver.  

In a July 2000 letter, "J.B.G.," M.D., and oncologist, reported that he had evaluated the Veteran on July 25, 2000 for problems of metastatic adenocarcinoma consistent with biliary ductal or pancreatic origin.  He added "I cannot exclude the possibility that this may have been a military service-related problem and I would ask your consideration in evaluating [the Veteran's] difficulties."  

This letter from Dr. J.B.G. is not a medical opinion favorable to a finding that the Veteran's pancreatic cancer is related to service.  The standard is not whether or not one can exclude the possibility that a disease may have been a military service related problem.  Simply stated, no one would suggest that it is "impossible" for this disability to be related to service, therefore, saying you can not "exclude the possibility" that this may have been a military service-related problem say, to all intents and purposes, nothing.  The question is whether it is at least as likely as not related to service (50% chance or greater). 
 
In a November 2000 letter, Dr. G.G. provided a medical opinion with regard to a cause of the Veteran's death.  Dr. G.G. stated that the Veteran could not benefit from MRI testing due to the retained shrapnel associated with his service-connected injuries.  He indicated that MRI testing could have sped up the diagnosis of the Veteran's pancreatic cancer and stated that this is the nexus between his war injuries and the cancer that caused his death.  

Based on the above, the RO sent a letter to Dr. G.G. in January 2001 asking him to clarify the information in his report, specifically, to provide more details about the way in which the Veteran's retained shrapnel barred or delayed use of the MRI equipment, the length of time of the delay in making the diagnosis and what effect the delay had on the treatment and the prognosis of the Veteran's cancer, whether there were other types of medical tests available to timely make the proper diagnosis, and, if so, whether those tests were also delayed because of the retained shrapnel.  

Later that month, Dr. G.G. stated that the delay of the diagnosis of the Veteran due to not being able to do an MRI study was a few days, and therefore not a real factor in the evolution and final outcome of his disease which, Dr. G.G. stated, was quite advanced at the time of the diagnosis.  

This letter from Dr. G.G. is evidence that any delay in diagnosis due to the inability to conduct an MRI study was not a contributory cause of the Veteran's death, providing highly probative evidence against this theory of causation, outweighing all evidence that supports such a theory, including the claims of the appellant and her representative. 

During the September 2007 hearing, the appellant's representative argued that the presence of the retained shrapnel contributed to the Veteran's death because of the delay due to the inability to conduct an MRI.  September 2007 transcript at 3.  The appellant testified that the Veteran had pain in his abdomen which he sought treatment for beginning in approximately March 1999.  Id. at 7.  She reported that it was approximately 17 months from the time he began seeking treatment for his abdominal pain and the time of his diagnosis.  Id. at 9.  She also testified that the Veteran had sought treatment at a VA hospital in Iowa but that the VA hospital did not help him.  Id. at 10.  She reported that the VA hospital suggested a gallbladder operation, the Veteran had more pain, and the Veteran decided to seek treatment at a private hospital.  Id.  She also reported that VA did not conduct any tests, but that at the private hospital he was diagnosed quickly.  Id. at 10-11.  

The appellant testified that the VA treatment occurred at the VA hospital in Iowa City, that she did not recall how many times the Veteran was treated there, but more than once and probably 4 times, and that the treatment occurred between January 2000 and August 2000.  Id. at 16-17.  In October 2007, the appellant submitted the VA treatment records.  These consist of 8 pages showing clinical chemical test results from June 2000, and clinical notes from June 2000.  A June 22, 2000 gastroenterology note documents that the Veteran had a history of right upper quadrant pain with a 25 pound weight loss since April 2000.  CT and ultrasound studies showed lesions, and there was a request for general surgery consult.  

The Board finds that the implied argument that VA was at fault in not properly diagnosing the Veteran is without merit.  By her testimony and as shown by the records, the dates of treatment at VA were immediately prior to the diagnosis.  Dr. G.G. indicated that the Veteran was sent to VA for a second opinion following Dr. G.G.'s work up for the abdominal symptoms and weight loss and there is nothing in the record to indicate that VA was negligent in its treatment plan, which was apparently interrupted by more severe symptoms which required admission via the emergency room at a private hospital with the proper diagnosis just a few days later.  

In March 2004, the Veteran's representative at the time argued as follows:  

Given the fact that exposure to Agent Orange is presumed to be related to diabetes mellitus, a disability, of the pancreas, the American Legion argues that there is a probability that given the fact that the veteran was exposed to Agent Orange and suffered severe gunshot wounds, that these two factors in concert may have predisposed him to carcinoma of the pancreas.  

He also argued that infections from shrapnel may have reduced the Veteran's resistance.  

In March 2011, the Veteran's representative provided argument along with an article form a Mayo Clinic web site which listed diabetes as a risk factor for pancreatic cancer.  The representative stated "[t]hough the Veteran was not service connected for the condition, his service in Vietnam could have rendered the condition as presumptive due to Agent Orange exposure."  The representative then stated "[t]he veteran's diabetes may indeed have caused the cancer."  

This argument is based on a faulty factual foundation.  There is no competent evidence of record showing that the Veteran had diabetes.  The representative has, therefore, argued that service connection for the cause of the Veteran's death is warranted based on a disease that he did not have.  The argument is without merit.  

The argument that because diabetes involves the pancreas and is presumed service connected for Veteran's exposed to Agent Orange, cancer of the pancreas should be service connected since it is a disease involving the same organ, is without merit.  As explained above, presumptive service connection is limited to specific diseases.  That one disease of a given organ is subject to the presumption has no bearing on whether any other disease of that organ also is subject to the presumption.  

To the extent that the argument reduces to one of causation, i.e., that because presumptive service connection applies to diabetes, it means that exposure to Agent Orange causes pancreatic cancer, neither the representative nor the appellant have demonstrated any expertise in the area of etiology of pancreatic cancer.  Whether or not exposure to Agent Orange causes pancreatic cancer is clearly not a simple question, nor one that is subject to observation by the senses.  Given the extensive research conducted by physicians and scientists in the area of cancer and its causes, it is also clear that a lay person is not competent to offer an opinion as to whether exposure to Agent Orange caused the Veteran's pancreatic cancer.  Whether or not exposure to Agent Orange many years prior to symptoms of, or diagnosis of, pancreatic cancer caused the pancreatic cancer is not a question that can be answered by personal observation.  Thus, the lay opinions in this regard are not competent evidence.  For the same reason, the argument that the Veteran's shrapnel wounds reduced his resistance and led to pancreatic cancer is also without merit.  

In April 2009, the Veteran's claims file was submitted to a VA physician so that a medical opinion could be obtained with regard to the cause of the Veteran's death.  Specifically, the Board requested that the examiner provide an opinion as to whether it is at least as likely as not that any of the Veteran's service-connected conditions or exposure to Agent Orange caused the Veteran's death and if it is at least as likely as not that the inability to perform an MRI study due to retained shrapnel delayed his diagnosis or treatment or otherwise negatively affected his treatment in any way, such that it contributed substantially or materially to cause his death.  

The VA physician indicated that she had reviewed the Veteran's claims file.  She recounted the history of his treatment for abdominal pain.  She explained that it was not at least as likely as not that his service-connected disabilities caused his death, stating that it is not biologically or pathologically feasible.  She also stated that it is not at least as likely as not that exposure to agent orange caused his pancreatic cancer because pancreatic cancer is not one of the conditions presumptively caused by Agent Orange exposure.  Finally, she opined that it is not at least as likely as not that the inability to perform an MRI affected his treatment in any way.  She explained that his treating physicians initially looked for colon, gallbladder and gastric causes and treated him for irritable bowel syndrome when the tests turned out to be unremarkable, he did have a CT scan in May 2000 which did show an abnormality and this was followed by diagnostic tests that revealed pancreatic cancer, but that these studies would have revealed pancreatic cancer without an MRI and an MRI was unnecessary.  

The agency of original jurisdiction returned with regard to the opinion addressing causation by Agent Orange and told the physician that a rationale consisting solely of a legal conclusion was not adequate and the examiner must provide an opinion as indicated by the Board.  

In a June 2010 writing, the physician stated that 

it is not likely (0 % probability) that the exposure to Agent Orange or some other herbicide during the service contributed substantially or materially to cause the veteran's death.  Rationale:  Review of the Institute of Medicine's "Veteran's and Agent Orange; Update 2008" reveals that after reviewing the literature concerning the issue, the reviewers concluded "there is inadequate or insufficient evidence to determine whether there is an association between exposure to the chemicals of interest and pancreatic cancer."  

The Board has reviewed this opinion and taken into consideration the Veterans Court opinion in Polovick v Shinseki, 23 Vet. App. 48 (2009).  In Polovick, the Board had weighed an opinion from an Armed Forces Institute of Pathology (AFIP) physician that it was not likely that brain tumor was caused by exposure to Agent Orange against three medical opinions which provided evidence favorable to a finding that the brain tumor was caused by exposure to Agent Orange.  The AFIP physician based the opinion solely on the fact that the disease was listed in the "Limited Evidence of No Association" category of the 2002 Veterans and Agent Orange Update.  Id. at 55.  The Veterans Court stated that 

[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  Id.  

This facts of the instant case distinguish it from Polovick.  In Polovick, there was medical opinion evidence to the effect that the timing of onset of the brain tumor was consistent with the timing of exposure to Agent Orange and that the only risk factor in that case was exposure to Agent Orange.  Id. at 54-55.  Moreover, at least from the four corners of that decision, there was no independent evidence which would tend to show that a more in depth rationale was not required.  

Here, the evidence submitted by the appellant tends to show that there is nothing more that the physician who rendered the opinion in June 2010 could have offered other than, perhaps, engaging in a survey of the literature, personally analyzing the statistics of all relevant studies, and then offering her own analysis of the researchers findings and statistics - essentially conducting her own extensive research study; which is simply not indicated in this case.

The other evidence in this case that tends to show that no additional rationale or opinion is necessary is the article submitted by the appellant herself in March 2011 from the Mayo Clinic web site.  That article notes that the causes of pancreatic cancer are not clear and lists several factors which may increase the risk of pancreatic cancer (none of which include exposure to any chemical, other than those found in cigarettes).  Although the rationale in the June 2010 opinion could, conceivably, be enhanced, the Board finds that under the facts of this case, the examination report has been 'rehabilitated,' for lack of a better word, by this other evidence of record and together this evidence tends to show that there is no basis for a finding that exposure to Agent Orange caused the Veteran's pancreatic cancer.  Given the confidence (a zero percent probability that his pancreatic cancer was related to Agent Orange exposure) of the physician's opinion, delaying adjudication of this case to ask the physician to conduct additional research would amount to series of ministerial acts which would be of no benefit given the appellant.  Simply stated, the facts of this case provide overwhelming evidence against this claim and there is no possibility that any additional development of this claim will provide a basis to find that pancreatic cancer was caused by herbicide exposure.  The duty to assist is not inexhaustible in scope.

The VA physician's opinion that the inability to perform an MRI did not contribute to the Veteran's death is evidence against the appellant's claim.  Her explanation that the MRI was not necessary is consistent with the clinical evidence.  Moreover, Dr. G.G.'s opinion that, at most, there was a couple of days delay and that this did not matter given the progression of the cancer is in agreement with the VA physician's explanation.  

Similarly, her explanation that there was no pathological or biological basis for finding that his service-connected disabilities caused his death is evidence against the appellant's claim.  Although she stated that the pancreatic cancer caused his pleural effusions and not scars and wounds from 35 to 40 years ago but did not state that the scars and wounds from 35 to 40 years ago did not cause the pancreatic cancer, the Board finds that her opinion is adequate, nevertheless.  She had the claims file before her and it is highly unlikely that she would have simply omitted a finding that the Veteran's scars and wounds from 35 to 40 years ago caused his cancer.  What is more likely is that such a particular causation is so patently without basis that it simply did not occur to her to state the conclusion.  

In this regard, the Board has attempted to address the abundant theories of entitlement raised by the appellant in an effort to fully address this case.  In this regard, it is important to note that the Board is not required to disprove multiple theories of entitlement simply because the appellant has raised a theory (one of many), nor is the Board required to determine what caused the Veteran's pancreatic cancer.  The critical question in this case is not whether the Board can conceivably address all theories of entitlement with all-embracing medical evidence that refutes the many theories unreservedly.  The critical question is a somewhat straightforward one: is it at least as likely as not (a 50% chance or greater) that the Veteran's death was caused by his highly honorably service from December 1964 to December 1968, more than 40 years ago.  The answer to this question is, regrettably, that the Veteran's death was less likely than not (less than a 50% chance, and most likely a great deal less than a 50% chance) caused or aggravated by his military service or his VA treatment in light of extensive evidence against this claim, outweighing the highly limited evidence that supports this claim.  Further development, in light of the development already undertaken, will not provide a basis to change this outcome.

As supported by the above discussion, the Board finds that the preponderance of the evidence is against a finding that the Veteran's death was caused by a disability due to disease or injury incurred during service, exposure to Agent Orange during service, the result of VA's failure to diagnose the Veteran's cancer at an earlier date, or due to the inability to perform an MRI study because of retained shrapnel.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream element of assignment of an effective date is assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

VA sent letters to the appellant in May 2001 and March 2008 informed her of her and VA's duty to obtain evidence as well as what the evidence must show to substantiate her claim.  The Board recognizes that the notice letters did not inform her as to what disabilities were service-connected during the Veteran's lifetime.  Here, however, she has demonstrated that she knows what those disabilities were .  She has done so by her testimony at the Board hearings in June 2002 and in May 2010.  She has argued that the disabilities for which service connection had been established contributed to his death on a theory that retained shrapnel made it impossible to conduct an MRI study and thus delayed diagnosis of his pancreatic cancer.  It is also clear that she knows that she could receive benefits if it was shown that the disease that caused his death, though not service connected during his lifetime, should have been.  This is evidenced by her argument that his pancreatic cancer was caused by exposure to Agent Orange.  

Further, the March 2008 letter did provide sufficient notice as to the requirements to show that the Veteran's death was caused by VA treatment; a theory of causation under 38 U.S.C.A. § 1151.  Since the March 2008 letter was sent, the agency of original jurisdiction readjudicated the claim by issuance of a supplemental statement of the case in May 2009, thus curing any timing defect as to the notice that was compliant with the VCAA.  

Despite the content and timing deficiencies in the notice, the Board finds that the appellant's actions have demonstrated that it is unnecessary to remand this matter to the RO to provide her notice of that which she already knows.  See 38 C.F.R. § 19.9.  In essence, the notice deficiencies have not resulted in prejudice to the appellant.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant submitted all relevant VA treatment records as well as records of treatment by private healthcare providers.  She has not requested VA assistance in obtaining any records.  

It is noted that a September 2000 letter from the Social Security Administration (SSA), is of record and documents that the SSA found the Veteran to be disabled as of June 2000.  There is no indication that SSA records are relevant to the question of whether the Veteran's death was caused by a disability related to his active service.  As the question for the SSA is whether he was disabled not whether his pancreatic cancer was related to service, and VA has the records of his treatment form prior to his diagnosis through his death, as well as statements from his treating physicians, the Board finds that it has no duty to obtain any records that may be in the possession of the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010)

In the "Service connection" section of this document, the Board discussed the medical opinion obtained in March 2009 and June 2010.  The Board finds that under the facts of this case, it has fulfilled its duty to assist the appellant in this regard.  Here, the submission of the Mayo Clinic document by the appellant made it obvious that requesting an additional explanation from the examiner as to her conclusion that there was a zero percent probability that the Veteran's pancreatic cancer was caused by exposure to Agent Orange is not needed and would not provide a basis to grant this claim, only delay the outcome of the denial.  This is particularly true in light of the evidence that supports the Veteran's theories of entitlement, which the Board finds to be, at best, negligible.  Further development, in light of the extensive development already undertaken, will not provide a basis to change the outcome of the case.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


